DETAILED ACTION
Status of the Application
The following is a Final Office Action. In response to Examiner's communication of December 15, 2020, Applicant, on March 15, 2021, amended claims 1, 9, & 15 and canceled claims 2, 3, 6, 7, 10, 12, 13, 16,  18, & 19. Claims 1, 4, 5, 8, 9, 11, 14, 15, 17, & 20 are now pending in this application and have been rejected below.

 

Response to Amendment
	Applicant's amendments to claims are sufficient to overcome the prior art rejections set forth in the previous action. Therefore, these rejections are withdrawn. However, Examiner notes the amended language that provided the grounds for withdrawing the prior art rejection is subject to a 35 USC 112, first paragraph, rejection, and thus, depending on the scope of the claims resulting from any amendment to overcome the 35 USC 112, first paragraph, rejection, another prior art rejection may be necessary.











Response to Arguments - 35 USC § 101
Applicant’s arguments with respect to the 35 USC 101 rejections have been fully considered, but they are not persuasive.

Applicant argues that the claims do not recite an abstract idea or correspond with any of the three judicial exception categories identified because the claims are not directed toward any of the concepts defined by the 2019 PEG as "methods of organizing human activity," but instead, the claims recite a process for using natural language processing and machine learning to classify messages based on the text within the messages and to rank employees based on the content of messages, and this process goes beyond any "mathematical concepts," "methods of organizing human activity," or "mental process.” Examiner respectfully disagrees.
Pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), in order to determine whether a claim is directed to an abstract idea, under Step 2A, we first (prong 1) determine whether the claims recite limitations, individually or in combination, that fall within the enumerated subject matter groupings of abstract ideas (mathematical concepts, certain methods of organizing human activity, or mental processes), and (prong 2) determine whether any additional elements beyond the recited abstract idea, individually and as an ordered combination, integrate the judicial exception into a practical application. 84 Fed. Reg. 52, 54-55. Next, if a claim (Step 2A, prong 1) recites an abstract idea and (Step 2A, prong 2) does not integrate that exception into a practical application, in order to determine whether the claim recites an “inventive concept,” under Step 2B, we then determine whether any of the additional elements beyond the recited abstract idea, individually and in combination, are significantly more than the abstract idea itself. 84 Fed. Reg. 56.
Here, with respect to prong 1 of Step 2A, claim 1, and similarly claims 9 & 15, recite “categorizing vendor interactions with an enterprise, comprising: … retrieve a first message of the plurality of messages in response to a determination that the first message comprises an acceptance of a calendar invitation; identify an employee associated with the first message; filter the first message to remove non-alphanumeric text and stop words from the first message; calculate a word frequency distribution for the first message; extract a first set of keywords from the first message based on the word frequency distribution; extract a 
in view of the claim limitations, but for the computer components and systems performing the claimed functions, the broadest reasonable interpretation of the recited retrieving messages including acceptance of an invitation for a calendar event, identifying an employee associated with the messages, filtering the message to remove non-alphanumeric text and stop words, calculating word frequency for the message, combining keywords extracted based on the word frequency and keywords corresponding with entities, determining a topic of the messages based on the keywords, performing sentiment analysis on the messages to determine whether words in the messages are negative or positive, computing an average sentiment score for the keywords identified in the message, comparing the average sentiment score to a threshold to determine polarity of the message as good or bad based on the sentiment analysis, ranking the employee based on the count of good communications, and storing the rank of employees and the polarity and category of the messages could all be reasonably interpreted as a human using their mind to make observations of data of messages and employees, perform evaluations based on the observations and use judgment to extract and identify keywords, topic, and sentiment scores of the messages, compare the scores to the a threshold, and rank of the employee, and provide an opinion of outputting the judgement by a human storing that judgment either in their mind or using a pen and paper; therefore, the claims are directed to a mental processes.
Further, a claim recites certain methods of organizing human activity when the claim recites fundamental economic principles or practices (including hedging, insurance, mitigating risk), commercial or legal interactions (including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, business relations), managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 84 Fed. Reg. at 52. Here, each of these limitations manage personal human behavior of the sentiment of humans regarding human vendor interactions, human accepting calendar invitations, communications of human employees and humans communicating in a message, relationships between human employees and the humans communicating in the messages regarding human vendor interactions, and managing those personal behaviors of the communications with human vendors and human employees by ranking the employees based on those communications, and other humans communicating by ranking the employees based on those communications, and thus, the claims are directed to a certain method of organizing human activity. 
Moreover, with respect to Applicant’s assertions that the claims are directed to using natural language processing and machine learning to classify messages based on the text within the messages and to rank employees based on the content of messages, classifying messages based on the text within the messages and to rank employees based on the content of messages is directed to managing personal human behavior of human employees and other people communicating with the employees. Further, as discussed above, the recited functions for classifying the messages and ranking of the employees may be performed mentally, and, as currently recited in the claims, and in view of the specification (see pages 17, 18, & 22, discussing the interaction engine may use a natural language processing techniques (e.g., linguistic, statistical, or machine learning techniques), text analysis, or computational linguistics), the recited classifying and ranking need not be machine learning nor natural language processing, and natural language processing does not only include machine learning techniques. Since the claimed features referred to by Applicant are directed to managing human behavior and relationships and may be performed mentally, that which applicant alleges the claims are directed fall within the identified groupings of certain method of organizing human activity and a mental process, and thus, that which Applicant alleges the claims are directed recites an abstract idea. 
Moreover, while the recited sentiment analysis need not be a machine learning sentiment analysis, even if this feature were interpreted to necessarily include machine learning sentiment analysis, beyond the recited abstract idea, the addition of performing a machine learning simply amounts a recitation of a generic computer component used a tool to implement the recited abstract idea and also merely generally links the recited abstract idea to a generic recitation of a machine learning technology.
Accordingly, the claims are directed to mental processes and a certain method of organizing human activity, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.

As noted above, in order to determine if the claim integrate the judicial exception into a practical application, after determining whether the claims recite limitations, individually or in combination, that fall within the enumerated subject matter groupings of abstract ideas, (mathematical concepts, certain methods of organizing human activity, or mental processes), under the second prong of Step 2A, Examiners determine whether any additional elements beyond the recited abstract idea, individually and as an ordered combination, integrate the judicial exception into a practical application. 84 Fed. Reg. 52, 54-55.
With respect to the second prong of Step 2A, the only additional elements beyond the recited abstract idea include the recitations of “[a] system … comprising: one or more interfaces operable to receive a plurality of messages; a memory operable to store the plurality of messages; and one or more processor communicatively coupled to the memory and operable to” in claim 1 (and similarly claims 9 & 15). However, individually and when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, are no more than applying the abstract idea with generic computer components. Furthermore, with respect to the retrieve and store limitations, while these limitations are themselves abstract, even if analyzed as additional elements beyond the abstract idea, these elements do not add meaningful limitations to integrate the abstract idea into a practical application because they also perform data gathering operations, which is insignificant extrasolution activity. 
et al. (US 20100312769 A1) at [0026]-[0029] and Applicant’s specification at pp. 8, 11-12, fig. 1 (describing the interaction engine analyzing vendor interactions by inspecting messages logs comprises processor and memory, wherein the processor may comprise any electronic circuitry including, but not limited to, one or more central processing unit (CPU) chips, logic units, cores, a multi-core processor, etc., and memory may comprise any device operable to store, either permanently or temporarily, data, operational software, or other information for a processor). Furthermore, as an ordered combination, these elements amount to generic computer components performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d); July 2015 Update, p. 7. In addition, as noted above, with respect to the retrieve and store limitations, while these limitations are themselves abstract, even if analyzed as additional elements beyond the abstract idea, these elements are not sufficient to amount to significantly more than an abstract idea because they also perform data gathering operations, which is insignificant extrasolution activity. 
Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components and recitations of generic computer structure that perform well-understood, routine, and conventional computer functions that are used to “apply” the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent 

With respect to Applicant’s assertion that the claims integrates any abstract idea into a practical application because the claims recites improvements to computer technology by providing the ability to efficiently classify messages and extract information that can be stored in a searchable database, the claimed problem of identifying the most relevant messages is a technical problem specifically arising in the realm of computer networks, large volume of electronic messages that are generated by computers and transmitted over computer networks makes it very difficult for the enterprise to identify meaningful messages, and therefore, the problem is inherently rooted in the computer technology and computer networks, and the claims improve the performance of the computer system by using machine learning and natural language processing to classify messages based on content of the messages and extracting information the can be compiled in a searchable database, Examiner notes that the problem of enterprises classifying a large amount of messages is not a technical problem necessarily rooted in computer technology. Instead, classifying a large amount of messages is a problem that existed long before the advent of computers, such as when employees sending and receiving paper letters or other messages to and from customers doing business with and buying from a vendor. Classifying messages of vendors, including messages from employees is not directed to an improvement in technology, but rather, this is directed to managing personal human behavior and relationships of persons communicating, which is a business problem and directed to a certain method of organizing human activity. 
Further, the limitations referred to by Applicant need not be performed by or with the use of a computer nor machine learning nor natural language processing, and as discussed above under prong 1 of step 2A, each of the steps referred to by Applicant (determining a topic of a message based on keywords and context of keywords, classifying the keywords, determining the polarity of the message, and storing the information) can all be performed by a human mentally and/or using a pen and paper, and thus, the features referred to by Applicant as the improvement to computer technology are directed to a mental process. The mere automation of a manual process or claiming the improved speed or efficiency inherent with applying an abstract idea on a computer where these purported improvements come solely from the capabilities of  See MPEP 2106.04(a); MPEP 2106.05(a); MPEP 2106.05(f); FairWarning IP, LLC v. latric Sys., 120 USPQ2d 1293, 1296 (Fed. Cir. 2016); Credit Acceptance Corp. v. Westlake Services, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017); Intellectual Ventures I LLC v. Capital One Bank (USA), 115 USPQ2d 1636, 1639 (Fed. Cir. 2015).
Moreover, with respect to Applicant’s assertion that the claims improve the performance of the computer system by using machine learning and natural language processing to classify messages based on content of the messages and extracting information, Examiner does not find this persuasive. As currently recited in claim 1 (and similarly claims 9 & 15), and in view of the specification (see pages 17, 18, & 22, discussing the interaction engine may use a natural language processing techniques (e.g., linguistic, statistical, or machine learning techniques), text analysis, or computational linguistics), the recited classifying, extracting, and sentiment analysis need not be a machine learning and natural language processing does not only include machine learning techniques, but rather, the recited classifying, extracting, and sentiment analysis may be a human using their mind to observe or extract information from a message and performing an evaluation classifying and determining the sentiment of a message, and thus, this feature is directed to a mental process. Further, classifying, extracting, and sentiment determining the sentiment of a message from sender is directed to managing the relationships and communications between people, and thus, this is directed to a certain method of organizing human activity. Nonetheless, even if these feature were interpreted to necessarily include using machine learning to classify and extract and machine learning sentiment analysis, beyond the recited abstract idea, the addition of performing these steps using machine learning is not an improvement to technology, but rather simply amounts a recitation of a generic computer component used a tool to implement the recited abstract idea and also merely generally links the recited abstract idea to a generic recitation of a machine learning technology.


Response to Arguments - Prior Art
Applicant’s arguments and amendments with respect to the prior art rejections have been fully considered, and in view of the arguments, the amendments are sufficient to overcome the prior art rejections. Therefore, the prior art rejections have been withdrawn. However, Examiner notes the amended language that provided the grounds for withdrawing the prior art rejection is subject to a 35 USC 112, first paragraph, rejection, and thus, depending on the scope of the claims resulting from any amendment to overcome the 35 USC 112, first paragraph, rejection, another prior art rejection may be necessary.


Claim Rejections - 35 USC § 112, First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 5, 8, 9, 11, 14, 15, 17, & 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, and similarly claims 9 & 15, recite:
“extract a first set of keywords from the first message based on the word frequency distribution; 
extract a second set of keywords from the first message that corresponds with entities; 
combine the first set of keywords and the second set of keywords to generate a first plurality of keywords from the first message.” However, Applicant’s specification does not in expressly or inherently require that a first set of keywords based on word frequency are extracted nor that a first and second set of keywords are combined, as required by the claims.
In order to satisfy the written description requirement, each claim limitation must be expressly or inherently supported by the disclosure. MPEP 2163 (emphasis added). "”The 'written description' requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed.” Capon v. Eshhar, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005) (emphasis added). Further, the written description requirement promotes the progress of the useful arts by ensuring that See MPEP 2163 (emphasis added).
For claims directed toward computer-implemented functions, like the presently claimed invention, “[i]f the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function, a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made.” MPEP 2161.01 (emphasis added). It is not enough that one skilled in the art could write a program to achieve the claimed function because the written description requirement requires that the specification explains how the inventor intends to achieve the claimed function. Examining Claims for Compliance with 35 USC 112(a) - PowerPoint of Computer Based Training, Slides 20 & 21, (emphasis added) available at http://www.uspto.gov/ sites/default/files/documents/uspto_112a_ part1_17aug2015.pptx. The ability of one skilled in the art to make and use the claimed invention does not satisfy the written description requirement if details of how the function is to be performed are not disclosed. Id. at Slide 20.
With respect to the recitation of “extract a first set of keywords from the first message based on the word frequency distribution; 
extract a second set of keywords from the first message that corresponds with entities; 
combine the first set of keywords and the second set of keywords to generate a first plurality of keywords from the first message,” the specification does not expressly or inherently require that a first set of keywords based on word frequency are extracted nor that a first and second set of keywords are combined.  The steps described in the specification to identify keywords, as set forth below, are a very different set of steps than the above steps recited in the claims.
The specification discusses the “interaction engine 150 may calculate a word frequency distribution and find a set of most frequently used nouns in the body 210 of the message 122.” Specification at p. 17, ln. 25-27. “Interaction engine 150 may also extract a set of named entities from the body of the message 122.” Specification at p. 17, ln. 27-28. “To identify the keywords, interaction engine may take the intersection identify the common words in the two sets as keywords of the message 122.” Specification at p. 17, ln. 28-31.
That is, while the specification discloses that named entities are extracted, the specification only discloses finding the most frequent nouns, not that keywords are extracted based on frequency, as claimed. Simply finding frequent words, as supported by the specification, is not the same as extracting the words as a first set of keywords, as required by the claims.
Further, the specification does discuss taking the intersection of the named entities and the most frequent nouns and identify the common words in the two sets; however, the specification does not discuss combining two extracted sets of keywords to generate a plurality of keywords. Taking the intersection of named entities and frequent nouns and identifying common words in the intersection of named entities and frequent nouns is distinct from simply combining the named entities and frequent nouns. Combining the two, as claimed, would result in a set of keywords that includes all the phrases in the first set and all the phrases in the second set. Instead, the intersection of common phrases in the two sets, as supported by the specification, is not a combination of the two sets, but rather, it is a set that excludes many phrases from a combination of the two sets.  

Claims 4, 5, & 8 depend on claim 1 and do not cure the aforementioned deficiencies, and thus, claims 4, 5, & 8 are rejected for the reasons set forth above.
Claims 11 & 14 depend on claim 9 and do not cure the aforementioned deficiencies, and thus, claims 11 & 14 are rejected for the reasons set forth above.
Claims 17 & 20 depend on claim 15 and do not cure the aforementioned deficiencies, and thus, claims 17 & 20 are rejected for the reasons set forth above.





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4, 5, 8, 9, 11, 14, 15, 17, & 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims (claim 1, and similarly claims 9 & 15) recite “categorizing vendor interactions with an enterprise, comprising: … retrieve a first message of the plurality of messages in response to a determination that the first message comprises an acceptance of a calendar invitation; identify an employee associated with the first message; filter the first message to remove non-alphanumeric text and stop words from the first message; calculate a word frequency distribution for the first message; extract a first set of keywords from the first message based on the word frequency distribution; extract a second set of keywords from the first message that corresponds with entities; combine the first set of keywords and the second set of keywords to generate a first plurality of keywords from the first message; determine a topic of the first message based on the first plurality of keywords; perform a sentiment analysis on the body of the first message, wherein performing the sentiment analysis comprises: identifying a keyword in the body of the first message; determining a context for the identified keyword; classifying the identified keyword as a positive word or a negative word based at least in part on the context of the identified keyword; and determining a sentiment score for the identified keyword based on the classification of the identified keyword; compute a total sentiment score by summing individual sentiment scores for keywords that were identified during the sentiment analysis; compute an average sentiment score by dividing the total sentiment score by the number of keywords that were identified during the sentiment analysis; compare the average sentiment score to a predetermined threshold value to determine an overall contextual polarity of the first message based on the sentiment analysis; if the overall contextual polarity of the first message is determined to be positive, categorize the first message as a good communication; if the overall contextual polarity of the first message is determined to be negative, categorize the first message as a bad communication; count a number of good communications associated with the employee; determine a rank for the employee based on the number of good communications associated with the employee; and store information associated with the employee, the rank for the 
	As a whole, in view of the claim limitations, but for the computer components and systems performing the claimed functions, the broadest reasonable interpretation of the recited retrieving messages including acceptance of an invitation for a calendar event, identifying an employee associated with the messages, filtering the message to remove non-alphanumeric text and stop words, calculating word frequency for the message, combining keywords extracted based on the word frequency and keywords corresponding with entities, determining a topic of the messages based on the keywords, performing sentiment analysis on the messages to determine whether words in the messages are negative or positive, computing an average sentiment score for the keywords identified in the message, comparing the average sentiment score to a threshold to determine polarity of the message as good or bad based on the sentiment analysis, ranking the employee based on the count of good communications, and storing the rank of employees and the polarity and category of the messages could all be reasonably interpreted as a human using their mind to make observations of data of messages and employees, perform evaluations based on the observations and use judgment to extract and identify keywords, topic, and sentiment scores of the messages, compare the scores to the a threshold, and rank of the employee, and provide an opinion of outputting the judgement by a human storing that judgment either in their mind or using a pen and paper; therefore, the claims are directed to a mental processes. Further, each of these limitations are directed to 
This judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea of “[a] system … comprising: one or more interfaces operable to receive a plurality of messages; a memory operable to store the plurality of messages; and one or more processor communicatively coupled to the memory and operable to” in claim 1, “[a] non-transitory computer-readable medium comprising logic …, the logic, when executed by a processor, operable to” in claim 9, “[a] method … comprising” in claim 15, individually and when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, are no more than applying the abstract idea with generic computer components. Furthermore, with respect to the retrieve and store limitations, while these limitations are themselves abstract, even if analyzed as additional elements beyond the abstract idea, these elements do not add meaningful limitations to integrate the abstract idea into a practical application because they also perform data gathering operations, which is insignificant extrasolution activity. Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 4, 5, 8, 11, 14, 17, & 20 do not integrate the abstract idea into a practical application because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As noted above, the aforementioned additional elements beyond the recited abstract idea, as an order combination, are no more than mere instructions to implement the idea using generic computer components (i.e. apply it), and further, generally link the abstract idea to a field et al. (US 20100312769 A1) at [0026]-[0029] and Applicant’s specification at pp. 8, 11-12, fig. 1 (describing the interaction engine analyzing vendor interactions by inspecting messages logs comprises processor and memory, wherein the processor may comprise any electronic circuitry including, but not limited to, one or more central processing unit (CPU) chips, logic units, cores, a multi-core processor, etc., and memory may comprise any device operable to store, either permanently or temporarily, data, operational software, or other information for a processor). Furthermore, as an ordered combination, these elements amount to generic computer components performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d); July 2015 Update, p. 7. In addition, as noted above, with respect to the retrieve and store limitations, while these limitations are themselves abstract, even if analyzed as additional elements beyond the abstract idea, these elements are not sufficient to amount to significantly more than an abstract idea because they also perform data gathering operations, which is insignificant extrasolution activity. Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 4, 5, 8, 11, 14, 17, & 20 do not transform the recited abstract idea into a patent eligible invention because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea. 
Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components and recitations of generic computer structure that perform well-understood, routine, and conventional computer functions that are used to “apply” the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1, 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A GUILIANO whose telephone number is (571)272-9859.  The examiner can normally be reached on Mon-Fri 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


CHARLES GUILIANO
Primary Examiner
Art Unit 3623



/CHARLES GUILIANO/Primary Examiner, Art Unit 3623